                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

JAMIE 1 MARTINEZ-BENITEZ,

     Petitioner,

v.                                      CIVIL ACTION NO. 1:18-01176

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT,

     Respondent.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).      Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on September 27, 2019, in

which she recommended that the court dismiss petitioner’s motion

for writ of habeas corpus under 28 U.S.C. § 2241 and remove this

case from the court’s active docket.

     In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.     The failure of any party to file


1 According to petitioner’s birth certificate and immigration
and social security documents, the correct spelling of
petitioner’s name is Jaime, the Spanish equivalent of James or
Jamie.
                                    1
such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.     Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

     Neither party filed any objections to the Magistrate

Judge’s Findings and Recommendation within the requisite time

period.   Accordingly, the court adopts the Findings and

Recommendation of Magistrate Judge Eifert as follows:

     1.    Petitioner’s petition for writ of habeas corpus under

           28 U.S.C. § 2241 is DISMISSED; and

     2.    The Clerk is directed to remove this case from the

           court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.   See 28 U.S.C. § 2253(c).    A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”     28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).   The court concludes that the governing

standard is not satisfied in this instance.     Accordingly, the

court DENIES a certificate of appealability.
                                    2
     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 18th day of October, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge




                                3
